UNITED STATES DlSTR|CT COURT
FOR THE NORTHERN DlSTR|CT OF lOWA
WESTERN D|VISlON

JASON THE|LE
Piaintiff, Case No. 18-CV-4081

V.

N_I*\_JV~_¢\-.r‘-..d

BASF coRP.; BERJE, iNo.; cARMl ) FLAvoR
AND FRAGRANCE coMPANv, ) lNo.;
oENTRoME, iNc. (d/b/a ADVANCED )
BIOTECH, INC.); clTRus & ALLiED )
EssENcEs, LTD.; osm Fooo )
sPEclALTiEs usA, lNc.; FlRMENicH )
iNcoRPoRATEo; FLEuRcHEM, lNc.; )
FoNA iNTERNATioNAL, lNc.; GivAuDAN )
(f/k/a TASTEMAKER' FR|ES) & F|:q[ESl ) CORPORATE DlSCLOSURE STATEMENT
MALL\NCKRODT);lNTERNATloNAi_ ) OF SENSIENT FLAVORS
FLAvoRs a FRAGRANCES, lNc. (f/kia) lNTERNATlONAL,lNC-

eusi-i BoAKE & ALLEN, iNc. KERRV )

FLAVOR sYsTEMs us, c.l.c (f/l</a ) cARGn_L

FLAvoR svsTEMs; sKW ) FLAvoRs &

FRulT sYsTEl\/ls ) MANuFAcTuRlNo;

DEGussA ) FLAvoRs; )ALEx FRlEs, iNc.;

o'LAuGHLiN ) iNousTRlEs, iNc.;PENTA )

MANuFAc'ruRiNo co., iNc.; PHOEle )

ARoMAs s. EssENTiAL olLs HoLDINGs,)

iNo.; sENsiENT FLAvoRs

iNTERNATioNAL, iNc.; siGMA- ALoRicH,

INC.; sYMRlsE, lNo.

)
)
)
)
and )
)
JOHN DOES ‘l - 20 )
Addresses unknown )

)

)

Defendants.

Dei°endantl Sensient F|avors tntemational, lnc. (Sensient),1 provides the following

information to the Court:

 

‘ Sensient Flavors |nternationai, |nc. is not a proper party defendant. Any of the business that would have
been transacted that is relevant to the allegations of the Comp|aint in the above-captioned matter would

1
Case 5:18-cV-O4081-LTS-KEl\/| Document 29 Filed 11/14/18 Page 1 of 6

(a) The following are the names of ali associations firms, partnerships, corporations, and
other artificiai entities that are either related to the defendant Sensient, as a parent, subsidiary,
or othem/ise, or have a direct or indirect pecuniary interest in the defendantl Sensient's outcome
in the case.'

 

 

 

 

 

 

 

 

 

 

 

l Country of
Jui'isdiction of

Entity Name incorporation Business Group
PT. Sensient Techno|ogies indonesia indonesia Asia Pacitic Division
Sensient india Private Limited india Asia Pacitic Division
Sensient Techno|ogies (Phiiippines)1 lnc. Phi|ippines Asia Pacific Division
Sensient Techno|ogies (Thai|and)l Ltd. Thai|and Asia Pacific Division
Sensient Techno|ogies Asia Paciflo Pte Singapore Asia Pacit”lc Division
Ltd
Sensient Techno|ogies Austra|ia Pty Ltd Austra|ia Asia Pacitic Division
Sensient Techno|ogies Corporation China Asia Paoitic Division
(China) Limited
Sensient Techno|ogies Corporation Japan Asia Pacit'lc Division
(Japan)
Sensient Techno|ogies Hong Kong China Asia Pacit'ic Division

Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

Pointing Color |nc. United States Color Group
Pointing Limited United Kingdom Color Group
Sensient Colors Canada Ltd. Canada Color Group
Sensient Colors Europe GmbH Germany Color Group
Sensient Colors international LLC United States Color Group
Sensient Colors LLC United States Color Group
Sensient Colors S.A. Argentina Color Group
Sensient Colors S.A. de C.V. Mexico Color Group
Sensient Colors UK Ltd United Kingdom Color Group
Sensient Cosmetic Techno|ogies France Color Group
Sensient Cosmetic Techno|ogies Brazii Brazii Color Group
Sensient Cosmetic Techno|ogies Poiand, Poiand Color Group

Sp. z.o.o.

 

 

 

 

have been conducted by Sensient Flavors LLC. Sensient Fiavors lnternationa|. inc. interposes this
Corporate Disciosure Statementwithout prejudice to its right to seek dismissal and substitution of the proper

party at a later date.

2

Case 5:18-cV-O4081-LTS-KEi\/| Document 29 Filed 11/14/18 Page 2 of 6

 

 

'Country of
J`urisdiction of

 

 

 

 

 

 

 

 

 

 

 

 

 

Entit]r Name incorporation - Busines`s-Group

Sensient Food Colors Czech Repub|ic CZ Czech Republic Color Group

s.r.o.

Sensient Food Colors Hungary KFT Hungary Color Group

Sensient Food Colors italy S.r.l. italy Color Group

Sensient Food Colors Poiand Sp. z.o.o. Poiand Color Group

Sensient Food Colors The Netheriands Nether|ands Color Group

B.V.

Sensient imaging Techno|ogies inc. United States Color Group

Sensient imaging Techno|ogies S.A. Switzer|and Color Group

Sensient imaging Techno|ogies S.A. de Mexico Color Group

C.V.

Sensient Natural Colors Peru S.A.C. Peru Color Group

SENSiENT TECHNOLOG|ES l'viENA FZE United Arab Color Group
Emirates

Sensient Techno|ogies Niorocco Morocco Color Group

Sensient Techno|ogies South Africa South Africa Color Groupl F|avors &

(Proprietary) Limited Fragrances Group

iVlare|ie S.A.R.L. Luxembourg Corporate Group

 

Pointing Hoidings Limited

United Kingdom

Corporate Group

 

Pointing intemationai Limited

United Kingdom

Corporate Group

 

 

 

 

Mazza innovation Ltd. Canada Corporate Group
Sensient Finance (Alberta) Limited Canada Corporate Group
Partnership

Sensient Finance ireland DAC ireland Corporate Group
Sensient Finance Luxembourg S.a.r.i. Luxembourg Corporate Group

 

Sensient Globai LLC

United States

Corporate Group

 

 

Sensient Hoiding (Alberta) Limited
Partnership

Canada

Corporate Group

 

Sensient Hoiding Company LLC

 

United States

 

Corporate Group

 

3
Case 5:18-cV-O4081-LTS-KEi\/l Document 29 Filed 11/14/18 Page 3 of 6

 

 

` Country of

 

Juri$diction of
Entit'_q,ir Name incorporation _ Business Group
Sensient Hoidings Niaita Limited |Vlalta Corporate Group

 

Sensient Hoidings UK

United Kingdom

Corporate Group

 

Sensient Receivables LLC

United States

Corporate Group

 

Sensient Technoiogies (Alberta) Limited
Partnership

Canada

Corporate Group

 

Sensient Technoiogies Corporation

United States

Corporate Group

 

Sensient Technoiogies C.V.

Netherlands

Corporate Group

 

Sensient Technoiogies Hoiding Company
LLC

United States

Corporate Group

 

 

 

 

Sensient Technoiogies Hoiding Germany Corporate Group
Deutschland GmbH

Sensient Technoiogies Limited United Kingdom Corporate Group
Sensient Technoiogies Luxembourg Luxembourg Corporate Group
§eari;i|ent Technoiogies Real Estate Germany Corporate Group

GmbH

 

Sensient Wisconsin L.L.C.

United States

Corporate Group

 

Universal Hoidings Cayman

Cayman islands

Corporate Group

 

 

 

Fonsen Administradora de Fondos, A.C. Mexico F|avors & Fragrances ~
Group

Promavi| NV Beigium F|avors & Fragrances
Group

Sensient Costa Rica S.R.L. Costa Rica F|avors & Fragrances

Group

 

Sensient European Shared Services
Centerl s.r.o.

Czech Repub|ic

F|avors & Fragrances
Group

 

 

 

 

 

 

 

 

 

 

Sensient F|avors & Fragrances GmbH & Germany F|avors & Fragrances
Co. K.G. Group
Sensient F|avors & Fragrances SAS France F|avors & Fragrances
Sensient F|avors Austria GmbH Austria E|;c:luoprs & Fragrances
Sensient F|avors Beigium NV Beigium gira(zilo!:s & Fragrances
Sensient F|avors Canada inc. Canada l?|la(zllg:s & Fragrances
Sensient F|avors Centra| America S.R.L. Costa Rica lc-';llac:rl;prs & Fragrances

Group

4

Case 5:18-cV-O4081-LTS-KEi\/l Document 29 Filed 11/14/18 Page 4 of 6

 

 

Co_l_lntry of

 

Jurisdictioh of _
Ehtity Name ' incorporation Business Group
Sensient Fiavors GmbH Germany Fiavors & Fragrances

Group

 

Sensient Fiavors |nternationai, lnc.

United States

F|avors & Fragrances
Group

 

Sensient F|avors italy S.r.l.

italy

Fiavors & Fragrances
Group

 

Sensient Fiavors Limited

United Kingdom

F|avors & Fragrances
Group

 

Sensient Fiavors LLC

United States

F|avors & Fragrances
Group

 

 

 

 

 

 

 

 

 

 

 

 

Sensient Fiavors l\ilexico, S.A. de C.V. Mexico Fiavors & Fragrances
Group

Sensient Fiavors Poiand Sp.z.o.o. Poiand F|avors & Fragrances
Group

Sensient Fiavors Scandinavia AB Sweden Fiavors & Fragrances
Group

Sensient F|avors Ukraine Ukraine Fiavors & Fragrances
Group

Sensient Fiavours & Fragrances industry Turkey Fiavors & Fragrances

& Trade Limited Company (Turi<ey) Group

Sensient Fragrances Guatemaial S.A. Guatemaia F|avors & Fragrances
Group

Sensient Fragrances iirie)<icol S.A. de Mexico Fiavors & Fragrances

C.V. Group

Sensient Fragrances, S.A. Spain Fiavors & Fragrances
Group

Sensient Hoiding l B.V. Nether|ands F|avors & Fragrances
Group

Sensient Hoiding ii B.V. Netheriands F|avors & Fragrances
Group

Sensient Hoiding |i| B.V. Nether|ands F|avors & Fragrances
Group

Sensient Natural ingredients (Qingdao) China F|avors & Fragrances

CO., Ltd.

Group

 

Sensient Natural ingredients LLC

United States

Fiavors & Fragrances
Group

 

 

 

 

 

Sensient Savory F|avors France France F|avors & Fragrances
Group

Sensient Technoiogies Brasi| Ltda. Brazii Fiavors & Fragrances
Group

Sensient Technoiogies Colombia Ltda. Colombia F|avors & Fragrances
Group

Sensient Germany Fiavors & Fragrances

Vennogensverwaltungsgeselischaft mbH

 

 

Group

 

5
Case 5:18-cV-O4081-LTS-KEi\/l Document 29 Filed 11/14/18 Page 5 of 6

 

(b) With respect to each entity named in response to (a}, the following describes its connection
to or interest in the iitigation, or both:

Sensient Fiavors LLC owns eighty-eight percent, and Sensient Colors LLC twelve percent1 of the
stock of Sensient Fiavors international inc., and both Sensient Fiavors LLC and Sensient Colors
LLC are wholly owned subsidiaries of Sensient Technoiogies Corporation, which is a publicaliy

traded company.

Dated this 14th day of November, 2018.
FiTZGiBBONS LAW FIRM

By: sl|\iigtthew §a_r|v
Matthew T. E. Eariy, Esq.
Emaii: mearly@fitzgibbons|awirm.com
108 N. 7"‘ Street
Esthervil|e1 iowa 51334
Ph: (7‘| 2) 362-7215
Fax: (712) 362-3526

Attorneys for Defendant, Sensient Fiavors
international1 lnc.

MiCHAEL BEST & FR|EDRICH LLP

Paui E. Benson, Esq. (pro hac vice materials forthcoming)
Emaii: pebenson@michaelbest.com

Lee M. Seese, Esq. (pro hac vice materials forthcoming)
Emaii: lmseese@michaeibest.com

100 East Wisconsin Avenue, Suite 3300

Milwaukee, Wisconsin 53202-4108

Ph: (414) 271 -6560

Fax: (414) 277-0656

E
Case 5:18-cV-O4081-LTS-KEi\/l Document 29 Filed 11/14/18 Page 6 of 6

